Citation Nr: 1013262	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  04-27 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an initial evaluation in excess of 40 
percent for hepatitis C, status post liver transplant.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
September 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  By rating 
action dated October 2002, the RO granted service connection 
for hepatitis C status post liver transplant, and assigned a 
40 percent evaluation.  The Veteran disagreed with the 
assigned rating.  The Board notes that the RO subsequently 
severed service connection for that disability in December 
2003.  This was upheld by the Board in a January 2006 
decision.  In March 2008, the United States Court of Appeals 
for Veterans Claims reversed the Board's determination and 
reinstated his benefits.  By decision in September 2008, the 
Board restored service connection for hepatitis C, status 
post liver transplant.  

In addition, the Veteran appealed a February 2003 rating 
decision that denied his claim for service connection for a 
low back disability.  This matter was remanded by the Board 
in January 2006 and again in September 2008 for issuance of 
a statement of the case.  The case is again before the Board 
for appellate consideration.

The issue of entitlement to an initial evaluation in excess 
of 40 percent for hepatitis C status post liver transplant 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  Any in-service low back complaints were acute and 
transitory and resolved without residual disability.  The 
spine was normal on the separation examination in September 
1973.

2.  A low back disability was initially demonstrated many 
years after service, and there is no competent medical 
evidence linking it to service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's 
duty to assist the appellant in the development of a claim.  
VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2008).


The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in an October 2002 letter, issued prior to the 
rating decision on appeal, the VA provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate his claim for service connection, to include 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained 
by VA.  While the RO has not provided the Veteran notice 
regarding the assignment of a disability rating and an 
effective date, on these facts, such omission is harmless.  
Because the Board's decision herein denies service 
connection for the claimed disability, no disability rating 
or effective date is being assigned.  Accordingly, there is 
no possibility of prejudice to the appellant under the 
notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, private and VA medical records, the 
reports of VA examinations, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
providing hearing testimony.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the 
merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity 
of a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is 
no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The Veteran asserts service connection is warranted for a 
low back disability, characterized as low back strain with 
mild right lumbosacral radiculopathy.  He claims he had a 
slipped disc in service.  He reports he sustained an injury 
to the low back while in service and that he has continued 
to have problems with his low back since his discharge from 
service.

The evidence supporting the claim includes the Veteran's 
statements and some medical findings.  The service treatment 
records disclose the Veteran was seen for back pain in 
February and March 1973.  An undated report shows the 
Veteran was in good health except for a "slipped disc" that 
caused low back pain without radiation for 11/2 months.  He 
indicated it mostly bothered him at night and with prolonged 
standing and running.  

Private medical records show that an osteophytic spur was 
present on an X-ray of the lumbar spine at a private 
facility in December 2000.

On VA neurological examination in October 2002, the Veteran 
stated he was lifting supplies in service and moving drums 
when he had an acute strain in the low back.  He claims to 
have had low back pain since then.  Following an 
examination, the diagnoses were chronic lower back strain 
and mild right lumbosacral radiculopathy.  

The Veteran stated he did heavy lifting in service during a 
VA orthopedic examination in October 2002.  

The Veteran was seen by a private physician in February 2005 
for his initial post-operative visit following L3-4 
decompression.  

The Veteran was again afforded a VA examination of the spine 
in April 2009.  He claimed he first noted low back pain 
while in service.  He said he was rolling 55-gallon drums of 
oil when he felt his back "pop."  He hurt his back one or 
two days later when he was changing a tire.  He maintains he 
was told it had something to do with his chest.  The 
diagnosis was status post lumbar spine decompression.

The evidence against the Veteran's claim includes the 
service treatment records and the post-service medical 
evidence of record.  When he reported back pain in February 
1973, he also described pain in the scapula.  The following 
month, he claimed he had pain in the back and both shoulder 
blades.  The Board points out that there were no findings 
pertaining to the low back on either visit.  A clinical 
evaluation of the spine on the separation examination in 
September 1973 was normal.  

When seen at a private facility in December 2000, the 
Veteran asserted his low back pain symptoms started at work 
about three years earlier.  It was noted that while working 
at a steel firm he was exerting and carrying heavy loads and 
developed significant low back pain.  He was taken to an 
emergency room, but an evaluation did not reveal any 
significant abnormality.  He received chiropractic 
treatment, but says since that time he has experienced on 
and off low back symptoms which had slowly worsened over the 
years.  The Board observes that this history was provided 
prior to his claim for monetary benefits.

Following the April 2009 VA examination of the spine, the 
examiner concluded it was not at least as likely as not that 
the current low back disability was related to service.  He 
observed that the separation examination was normal, and the 
treatment for low back pain was in 2000.  He opined that it 
was more likely that civilian employment contribute to the 
Veteran's current back condition.  

The Veteran is competent to report the onset of symptoms in 
service and their continuity since.  Buchanan v. Nicholson, 
451 F.3d 1331, 1335-6 (Fed. Cir. 2006).  His reports, 
however, must be weighed against the other evidence of 
record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Buchanan, at 1336-7.  Indeed, as noted in 
Clyburn v. West, 12 Vet. App. 296, 301-302 (1999), medical 
evidence is still required to demonstrate a relationship 
between a present disability and the continuity of 
symptomatology demonstrated if the condition is not one 
where a lay person's observations would be competent.  See 
also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The 
diagnosis and etiology of a low back disability is a matter 
which requires medical testing and medical expertise to 
determine.  Moreover, while the Veteran claims he has 
experienced low back pain since service, he advised a 
private medical provider in 2000 that his symptoms had had 
their onset several years earlier.  He made no mention of 
any low back problems having been present since service.  As 
such, his current contention as to the onset date of a low 
back disability is inconsistent with his own statements to a 
private physician.  See Buchanan, 451 F.3d at 1337 (Board 
can consider bias in lay evidence and conflicting statements 
of the veteran in weighing credibility).

In this case, there is no clinical evidence of record for 
many years following service of any low back disability.  In 
addition, no competent medical evidence has been submitted 
relating his current low back problems to service.  There is 
no competent medical evidence of record linking any low back 
disability to service.  The Veteran's statements are 
inconsistent with the clinical record, and he has failed, 
despite being given the opportunity to do so, to provide any 
medical evidence relating a low back disability to service.  
Thus, the Board finds that Veteran's assertions as to the 
onset of back problems in service are not credible.

The Board concludes, accordingly, that the medical evidence 
of record is of greater probative value than the Veteran's 
allegations regarding the etiology of a low back disability.  
The Board finds, therefore, that the preponderance of the 
evidence is against the claim for service connection for a 
low back disability.


ORDER

Service connection for a low back disability is denied.


REMAND

The Veteran also asserts a higher rating is warranted for 
hepatitis C status post liver transplant.  When he was 
examined by the VA in April 2009, the Veteran stated he 
received treated for hepatitis C at the University of 
Medicine and Dentistry of New Jersey.  While some private 
medical records have been associated with the claims folder, 
there is no indication that these treatment records have 
been requested.  Ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002).

The Veteran's hepatitis C has been evaluated under 
Diagnostic Code 7354.  See 38 C.F.R. § 4.114 (2009).  
Pursuant to this diagnostic code, a 60 percent rating is 
warranted for daily fatigue, malaise and anorexia, with 
substantial weight loss (or other indication of 
malnutrition) and hepatomegaly, or, incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having 
a total duration of at least six weeks during the past 
twelve-month period, but not occurring constantly.  A 100 
percent rating is warranted for near constant debilitating 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain.

At the most recent VA examination in April 2009, the 
examiner indicated that the Veteran complained of tiredness 
and fatigue but no nausea or vomiting.  It was also 
indicated that there was no weight gain or loss.  At the 
hearing, the Veteran testified he did in fact have daily 
fatigue and nausea as well as fluctuating weight.  The 
examiner did not address whether the Veteran had any 
incapacitating episodes, but the Veteran indicated at the 
hearing that he did have such episodes.  In light of the 
Veteran's testimony, the need to obtain additional treatment 
records and the incomplete findings shown on the most recent 
VA examination, the Veteran should be afforded another VA 
examination to determine the current severity of the 
service-connected hepatitis C.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO/AMC should contact the 
Veteran and request that he furnish the 
names, addresses, and dates of treatment 
of all medical providers from whom he 
has received treatment for hepatitis C 
since 2002.  The Veteran should be 
specifically requested to provide this 
information pertaining to his treatment 
from the University of Medicine and 
Dentistry of New Jersey.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment 
records referred to by the Veteran.

2.  Schedule the veteran for the 
appropriate VA examination.  The entire 
claims file, including a complete copy 
of this remand, should be made available 
to, and reviewed by, the designated 
examiner.  The examiner should take a 
detailed history from the veteran, 
conduct an examination, and ensure that 
all tests necessary to providing the 
opinion requested below are conducted.

The examiner should address the 
applicable rating criteria and 
specifically indicate whether the 
veteran suffers from fatigue, malaise, 
anorexia, vomiting, arthralgia or right 
upper quadrant pain due to hepatitis C 
and, if so, whether those symptoms are 
daily or intermittent; whether there is 
associated weight loss, and if so how 
much; whether there are other 
indications of malnutrition; whether he 
has had periods of acute signs or 
symptoms of hepatitis severe enough to 
require bed rest and treatment by a 
physician and, if so, how often those 
periods have occurred; and whether he 
has near- constant debilitating 
symptoms.  A complete rationale should 
be provided for all opinions expressed 
and the opinions should be supported by 
the Veteran's history as reported in 
treatment reports included in the claims 
file.  The examiner should differentiate 
the symptoms attributable to the 
hepatitis C infection from any 
attributable to other diagnosed 
disabilities or conditions.

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in compliance with the 
directives of this remand. If the report 
is deficient in any manner, it should be 
returned to the examiner.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the Veteran's claim 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


